             Case 2:20-mj-00755-MAT Document 6 Filed 11/23/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ20-755
09         Plaintiff,                     )             (ND/CA No. CR14-613 JST)
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   JUAN DIEAGO,                         )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Supervised Release Violations (Rule 5)
15
     Date of Detention Hearing:    November 23, 2020.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
     1.     Defendant comes before this Court pursuant to an arrest warrant issued by the United
22



     DETENTION ORDER
     PAGE -1
             Case 2:20-mj-00755-MAT Document 6 Filed 11/23/20 Page 2 of 3




01         States District Court for the Northern District of California, alleging violation of the

02         conditions of supervised release. Defendant does not contest detention at this time, and

03         an Order of Transfer has been signed.

04         2.      Defendant poses a risk of nonappearance and risk of danger based on criminal

05         history and lack of verified background information.

06         3.      There does not appear to be any condition or combination of conditions that will

07 reasonably assure the defendant’s appearance at future Court hearings while addressing the

08 danger to other persons or the community.

09 It is therefore ORDERED:

10      1. Defendant shall be detained pending hearing, and committed to the custody of the

11         Attorney General for transfer to the Northern District of California and confinement in

12         a correction facility;

13      2. Defendant shall be afforded reasonable opportunity for private consultation with

14         counsel;

15      3. On order of the United States or on request of an attorney for the Government, the person

16         in charge of the corrections facility in which defendant is confined shall deliver the

17         defendant to a United States Marshal for the purpose of an appearance in connection

18         with a court proceeding; and

19      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

20         for the defendant, to the United States Marshal, and to the United State Probation

21         Services Officer.

22 //



     DETENTION ORDER
     PAGE -2
          Case 2:20-mj-00755-MAT Document 6 Filed 11/23/20 Page 3 of 3




01       DATED this 23rd day of November, 2020.

02

03                                                A
                                                  Mary Alice Theiler
04                                                United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
